Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This action is in response to the original filing on 08/19/2020. Claims 1-20 are pending and have been considered below.

Information Disclosure Statement
3.	The information disclosure statement (IDS(s)) submitted on 08/19/2020, 05/07/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1, 3-7, 13-15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reckhow et al. (U.S. Patent Application Pub. No. US 20160334973 A1).

	Claim 1: Reckhow teaches a method of controlling playing of multimedia (i.e. FIGS. 4A-4G illustrate exemplary GUIs on a client device 104 for viewing content items and their previews; para. [0063]), performed by a terminal including at least one processor and at least one memory (i.e. the client device 104 typically includes one or more processing units (processors or cores) 302, one or more network or other communications interfaces 304, memory 306, and one or more communication buses 308 for interconnecting these components; para. [0049]), the method comprising: 
obtaining, by the terminal, a first resource list of a first user interface (UI) (i.e. starting from the displayed feed item 400-2 (FIG. 4A); para. [0063]), the first resource list comprising one or more pieces of multimedia (i.e. Examples of content include text, digital media (e.g., photos, videos, audio), and/or other electronic content with which a user may interact (e.g., interactive maps, games, etc.); para. [0065]); 
obtaining, by the terminal based on detection of a trigger operation on first multimedia in the first UI, a resource type of the first multimedia (i.e. In FIG. 4B, a gesture 408 (e.g., a tap) is detected on the content-item preview 402. In response to detecting the gesture 408 on the content-item preview 402, the client device transitions from displaying the content-item preview 402 to displaying the content item 404; para. [0067]); 
determining, by the terminal, a second resource list of a second UI based on the resource type of the first multimedia, the second resource list comprising at least the first multimedia (i.e. FIG. 4F, which illustrates a news article (titled “The Threat of Climate Change”) that includes a video 406 (playback of which shows sea turtles moving towards the water). The preview 402 is a preview of the content item 404; para. [0065]); and 
switching, by the terminal, the first UI to the second UI based on the second resource list, and playing resource content of the first multimedia in the second UI (i.e. Displaying the content-item preview 402 includes playing the video 406. For example, the content-item preview 402 in FIGS. 4A-4B displays the video 406 from the content item 404 (FIG. 4F) during playback, as represented by the changing positions of the turtles from FIG. 4A to 4B; para. [0066]).

Claim 3: Reckhow teaches the method according to claim 1. Reckhow further teaches comprising, prior to the switching: performing, by the terminal, a first transition animation; triggering, by the terminal after the first transition animation has been played, an operation of displaying the second UI based on the second resource list (i.e. An animation of the transition is shown in FIGS. 4C-4F. In this example, the animation is a flip of the video (e.g., of a viewable region within which the video is displayed), but without changing the orientation of the video. Throughout and after the transition, the video 406 continues to play (as represented by the changing positions of the turtles); para. [0067]).

Claim 4: Reckhow teaches the method according to claim 3. Reckhow further teaches wherein the performing comprises: obtaining, by the terminal, a first transition control parameter corresponding to the first UI; and playing, by the terminal, the first transition animation based on the first transition control parameter (i.e. examples of animations include an animation in which the content item expands and increases in resolution (e.g., until the content item fills the display area), an animation in which the content item slides into view (e.g., from off the screen), or an animation in which the content item fades into view; para. [0082]). 

Claim 5: Reckhow teaches the method according to claim 1. Reckhow further teaches wherein the resource type comprises at least one of an audio, an image, or a video (i.e. Examples of content include text, digital media (e.g., photos, videos, audio), and/or other electronic content with which a user may interact (e.g., interactive maps, games, etc.); para. [0065]), and wherein the playing the resource content of the first multimedia in the second UI comprises: obtaining, by the terminal based on the first multimedia being played in the first UI, a playing duration of the first multimedia in the first UI; and playing, by the terminal, the resource content of the first multimedia in the second UI based on the playing duration (i.e. continuing to play (514) the video while transitioning from displaying the preview of the content item to displaying the content item includes (516) playing the video from the second time marker of the playback duration. Referring to the example of FIG. 4B, the second time marker corresponds to the point in time at which the user input (e.g., gesture 408) is detected; para. [0079]).

Claim 6: Reckhow teaches the method according to claim 5. Reckhow further teaches comprising: planning, by the terminal, a layout of the second UI based on the second resource list, to obtain layout information of the second UI; and storing, by the terminal, the layout information of the (i.e. FIGS. 4B-4F illustrate a transition in which the video 406 played in the content-item preview 402 shifts from a first region that is located approximately at the center of the display area (FIG. 4B), to a second region that is located approximately at an upper portion of the display area (FIG. 4F) (i.e., a substantially upwards shift). In some embodiments, during the transition, the video is shifted substantially downwards (i.e., from a higher region to a lower region) or sideways (e.g., from left to right, or right to left); para. [0051, 0081]).

Claim 7: Reckhow teaches the method according to claim 6. Reckhow further teaches wherein the switching comprises: obtaining, by the terminal, the layout information of the second UI; and displaying, by the terminal, the second UI based on the layout information of the second UI (i.e. FIGS. 4B-4F illustrate a transition in which the video 406 played in the content-item preview 402 shifts from a first region that is located approximately at the center of the display area (FIG. 4B), to a second region that is located approximately at an upper portion of the display area (FIG. 4F) (i.e., a substantially upwards shift). In some embodiments, during the transition, the video is shifted substantially downwards (i.e., from a higher region to a lower region) or sideways (e.g., from left to right, or right to left); para. [0051, 0081]).

Claim 13: Reckhow teaches an apparatus for controlling playing of multimedia (i.e. FIGS. 4A-4G illustrate exemplary GUIs on a client device 104 for viewing content items and their previews; para. [0063]), the apparatus comprising: 
at least one memory (i.e. the client device 104 typically includes one or more processing units (processors or cores) 302, one or more network or other communications interfaces 304, memory 306, and one or more communication buses 308 for interconnecting these components; para. [0049]) configured to store program code (i.e. Each of the above identified modules and applications correspond to a set of executable instructions for performing one or more functions; para. [0061]); and 
50at least one processor configured to read the program code and operate as instructed by the program code (i.e. the client device 104 typically includes one or more processing units (processors or cores) 302, one or more network or other communications interfaces 304, memory 306, and one or more communication buses 308 for interconnecting these components; para. [0049]), the program code comprising: 
first obtaining code configured to cause at least one of the at least one processor to obtain a first resource list of a first user interface (UI) currently displayed (i.e. starting from the displayed feed item 400-2 (FIG. 4A); para. [0063]) on a terminal (i.e. FIG. 2 is a block diagram illustrating an exemplary social-network system; para. [0026]), the first resource list comprising one or more pieces of multimedia (i.e. Examples of content include text, digital media (e.g., photos, videos, audio), and/or other electronic content with which a user may interact (e.g., interactive maps, games, etc.); para. [0065]); 
second obtaining code configured to cause at least one of the at least one processor to obtain, based on detection of a trigger operation on first multimedia in the first UI, a resource type of the first multimedia (i.e. In FIG. 4B, a gesture 408 (e.g., a tap) is detected on the content-item preview 402. In response to detecting the gesture 408 on the content-item preview 402, the client device transitions from displaying the content-item preview 402 to displaying the content item 404; para. [0067]); 
first determining code configured to cause at least one of the at least one processor to determine a second resource list of a second UI based on the resource type of the first multimedia, the second resource list comprising at least the first multimedia (i.e. FIG. 4F, which illustrates a news article (titled “The Threat of Climate Change”) that includes a video 406 (playback of which shows sea turtles moving towards the water). The preview 402 is a preview of the content item 404; para. [0065]); and 
playing code configured to cause at least one of the at least one processor to switch from the first UI to the second UI based on the second resource list, and play resource content of the first multimedia in the second UI (i.e. Displaying the content-item preview 402 includes playing the video 406. For example, the content-item preview 402 in FIGS. 4A-4B displays the video 406 from the content item 404 (FIG. 4F) during playback, as represented by the changing positions of the turtles from FIG. 4A to 4B; para. [0066]).

Claim 14: Reckhow teaches a terminal for controlling playing of multimedia (i.e. FIGS. 4A-4G illustrate exemplary GUIs on a client device 104 for viewing content items and their previews; para. [0063]), the terminal comprising an input interface configured to receive a user input (i.e. the display device 312 includes a touch-sensitive surface 314, in which case the display device 312 is a touch-sensitive display. In some embodiments, the touch-sensitive surface 314 is configured to detect various swipe gestures (e.g., in vertical and/or horizontal directions) and/or other gestures (e.g., single/double tap); para. [0049]) and an output interface to output the multimedia (i.e. FIGS. 4A-4G illustrate exemplary GUIs on a client device 104 for viewing content items and their previews; para. [0063]), further comprising: a computer readable storage medium (i.e. computer-readable storage medium; para. [0051]), storing one or more instructions (i.e. IGS. 5A-5C correspond to instructions stored in a computer memory (e.g., memory 306 of the client device 104, FIG. 3) or other computer-readable storage medium; para. [0069]); and at least one processor configured to execute the one or more instructions (i.e. a method is performed at an electronic device (e.g., a client device) with one or more processors and memory storing instructions for execution by the one or more processors. The method includes displaying a preview of a content item that includes video; para. [0006]) to perform the method according to claim 1 (i.e. see rejection to claim 1 above).

Claim 15: Reckhow teaches a non-transitory computer readable storage medium (i.e. computer-readable storage medium; para. [0051]), storing one or more instructions, the one or more instructions being suitable for being loaded by a processor to perform (i.e. a method is performed at an electronic device (e.g., a client device) with one or more processors and memory storing instructions for execution by the one or more processors. The method includes displaying a preview of a content item that includes video; para. [0006]): 
obtaining, by a terminal i.e. FIG. 2 is a block diagram illustrating an exemplary social-network system; para. [0026]), a first resource list of a first user interface (UI) (i.e. starting from the displayed feed item 400-2 (FIG. 4A); para. [0063]), the first resource list comprising one or more pieces of multimedia (i.e. Examples of content include text, digital media (e.g., photos, videos, audio), and/or other electronic content with which a user may interact (e.g., interactive maps, games, etc.); para. [0065]); 
obtaining, by the terminal based on detection of a trigger operation on first multimedia in the first UI, a resource type of the first multimedia (i.e. In FIG. 4B, a gesture 408 (e.g., a tap) is detected on the content-item preview 402. In response to detecting the gesture 408 on the content-item preview 402, the client device transitions from displaying the content-item preview 402 to displaying the content item 404; para. [0067]); 
determining, by the terminal, a second resource list of a second UI based on the resource 51type of the first multimedia, the second resource list comprising at least the first multimedia (i.e. FIG. 4F, which illustrates a news article (titled “The Threat of Climate Change”) that includes a video 406 (playback of which shows sea turtles moving towards the water). The preview 402 is a preview of the content item 404; para. [0065]); and 
switching, by the terminal, the first UI to the second UI based on the second resource list, and playing resource content of the first multimedia in the second UI (i.e. Displaying the content-item preview 402 includes playing the video 406. For example, the content-item preview 402 in FIGS. 4A-4B displays the video 406 from the content item 404 (FIG. 4F) during playback, as represented by the changing positions of the turtles from FIG. 4A to 4B; para. [0066]).

Claim 17: Reckhow teaches the apparatus according to claim 13. Reckhow further teaches comprising, performance code configured to cause at least one of the processor to perform a first transition animation; and triggering code configured to cause at least one of the at least one processor to trigger, after the first transition animation has been played, an operation of displaying the second UI based on the second resource list (i.e. An animation of the transition is shown in FIGS. 4C-4F. In this example, the animation is a flip of the video (e.g., of a viewable region within which the video is displayed), but without changing the orientation of the video. Throughout and after the transition, the video 406 continues to play (as represented by the changing positions of the turtles); para. [0067]).

Claim 18: Reckhow teaches the apparatus according to claim 13. Reckhow further teaches wherein the resource type comprises at least one of an audio, an image, or a video (i.e. Examples of content include text, digital media (e.g., photos, videos, audio), and/or other electronic content with which a user may interact (e.g., interactive maps, games, etc.); para. [0065]), and wherein the playing code causes at least one of the at least one processor to obtain, based on the first multimedia being played in the first UI, a playing duration of the first multimedia in the first UI, and play the resource content of the first multimedia in the second UI based on the playing duration (i.e. continuing to play (514) the video while transitioning from displaying the preview of the content item to displaying the content item includes (516) playing the video from the second time marker of the playback duration. Referring to the example of FIG. 4B, the second time marker corresponds to the point in time at which the user input (e.g., gesture 408) is detected; para. [0079]).

Claim Rejections – 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 2, 8, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Reckhow et al. (U.S. Patent Application Pub. No. US 20160334973 A1) in view of Darby et al. (U.S. Patent Application Pub. No. US 20170109008 A1).

Claim 2: Reckhow teaches the method according to claim 1. Reckhow does not explicitly teach wherein the determining comprises: obtaining, second multimedia based on the resource type of the first multimedia, and adding the first multimedia and the second multimedia to the second resource list.
However, Darby teaches wherein the determining comprises: obtaining, by the terminal, second multimedia based on the resource type of the first multimedia, and adding the first multimedia and the (i.e. figs. 2A, 2B, The server system 104 may select the portions 232 a-b of the video suggestions based on relatedness of the portions 232 a-b of the video suggestions to the previous video and the next video; para. [0056-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Darby. One would have been motivated to make this modification because it reduces the number and/or types of user inputs needed to switch between a mid-state for exploring a set of media, discussing media, or exploring metadata for the media.

Claim 8: Reckhow teaches the method according to claim 1. Reckhow does not explicitly teach controlling, by the terminal based on detection of a browse operation on the second UI, displaying of the second UI based on the browse operation during playing of the resource content of the first multimedia in the second UI; and stopping, by the terminal based on detection of a trigger operation on second multimedia in the second UI, the playing of the resource content of the first multimedia in the second UI, and playing the second multimedia in the second UI.
However, Darby teaches controlling, by the terminal based on detection of a browse operation on the second UI, displaying of the second UI based on the browse operation during playing of the resource content of the first multimedia in the second UI; and stopping, by the terminal based on detection of a trigger operation on second multimedia in the second UI, the playing of the resource content of the first multimedia in the second UI (i.e. fig. 2B, The touchscreen user interface 200 b may replace the portion 218 of the previous video with a portion of the existing video from the video player area 216 and the touchscreen user interface 200 b may replace the existing video in the video player area 216 with the video suggestion 228 a; para. [0059]), and playing the second multimedia in the second UI (i.e. fig. 2B, the touchscreen user interface 200 b may begin playing the video within the video player area 216 automatically; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Darby. One would have been motivated to make this modification because it reduces the number and/or types of user 

Claim 16: Reckhow teaches the apparatus according to claim 13. Reckhow does not explicitly teach wherein to obtain second multimedia based on the resource type of the first multimedia, and add the first multimedia and the second multimedia to the second resource list.
However, Darby teaches wherein to obtain second multimedia based on the resource type of the first multimedia, and add the first multimedia and the second multimedia to the second resource list (i.e. figs. 2A, 2B, The server system 104 may select the portions 232 a-b of the video suggestions based on relatedness of the portions 232 a-b of the video suggestions to the previous video and the next video; para. [0056-0058]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Darby. One would have been motivated to make this modification because it reduces the number and/or types of user inputs needed to switch between a mid-state for exploring a set of media, discussing media, or exploring metadata for the media.

Claim 19: Reckhow teaches the apparatus according to claim 13. Reckhow does not explicitly teach controlling code configured to cause at least one of the at least one processor to, based on detection of a browse operation on the second UI, control displaying of the second UI based on the browse operation during playing of the resource content of the first multimedia in the second UI; and stopping code configured to cause at least one of the at least one processor to, based on detection of a trigger operation on second multimedia in the second UI, stop playing of the resource content of the first multimedia in the second UI, and playing the second multimedia in the second UI.
However, Darby teaches controlling code configured to cause at least one of the at least one processor to, based on detection of a browse operation on the second UI, control displaying of the second UI based on the browse operation during playing of the resource content of the first multimedia in the second UI; and stopping code configured to cause at least one of the at least one processor to, based (i.e. fig. 2B, The touchscreen user interface 200 b may replace the portion 218 of the previous video with a portion of the existing video from the video player area 216 and the touchscreen user interface 200 b may replace the existing video in the video player area 216 with the video suggestion 228 a; para. [0059]), and playing the second multimedia in the second UI (i.e. fig. 2B, the touchscreen user interface 200 b may begin playing the video within the video player area 216 automatically; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Darby. One would have been motivated to make this modification because it reduces the number and/or types of user inputs needed to switch between a mid-state for exploring a set of media, discussing media, or exploring metadata for the media.

8.	Claims 9-11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Reckhow et al. (U.S. Patent Application Pub. No. US 20160334973 A1) in view of Curry et al. (U.S. Patent Application Pub. No. US 20150040009 A1).

Claim 9: Reckhow teaches the method according to claim 1. Reckhow does not explicitly teach obtaining, by the terminal based on detection of an instruction to return from the second UI to the first UI, a playing duration of a target multimedia currently played in the second UI; determining, by the terminal, whether the first UI comprises the target multimedia; and setting, by the terminal based on the first UI comprising the target multimedia, a positioning mark for the target multimedia in the first UI, and playing resource content of the target multimedia in the first UI based on the playing duration of the target multimedia.
However, Curry teaches obtaining, by the terminal based on detection of an instruction to return from the second UI to the first UI, a playing duration of a target multimedia currently played in the second UI; determining, by the terminal, whether the first UI comprises the target multimedia; and setting, by the terminal based on the first UI comprising the target multimedia, a positioning mark for the target (i.e. figs. 7A-7D, the user may maximize or return the mini-player 610 to its original or default content item player format. In one implementation, the user may swipe upwards 710 in the mini-player 610 to maximize the content item player. FIG. 7D illustrates the application UI 700 subsequent to the user maximizing the mini-player 610 in FIG. 7C. As shown, the application UI 700 now displays the content item player 510 in its initial original/default format, which corresponds to application UI 500 of FIG. 5A; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Curry. One would have been motivated to make this modification because the dynamic size-adjustable content item player may improve the user's interactions and experience with the content sharing platform.

Claim 10: Reckhow and Curry teach the method according to claim 9. Reckhow does not explicitly teach prior to the playing the resource content of the target multimedia in the first UI: performing, by the terminal, a second transition animation; and displaying, by the terminal, the first UI after the second transition animation has been played.
However, Curry teaches prior to the playing the resource content of the target multimedia in the first UI: performing, by the terminal, a second transition animation (i.e. an animation and/or fading (to either or both of video and audio portions of the content item) may apply to the content item player; para. [0050]); and displaying, by the terminal, the first UI after the second transition animation has been played (i.e. if the navigation action is to maximize the content item player UI, then the content item player is returned from the mini-player view to an original viewing format of the content item player UI in the application UI without interrupting playback of the content item in the content item player; para. [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Curry. One would have been motivated to make this modification because the dynamic size-adjustable content item player may improve the user's interactions and experience with the content sharing platform.

Claim 11: Reckhow and Curry teach the method according to claim 10. Reckhow does not explicitly teach wherein the performing the second transition animation comprises: obtaining, by the terminal, a second transition control parameter corresponding to the second UI; and playing, by the terminal, the second transition animation based on the second transition control parameter.
However, Curry teaches wherein the performing the second transition animation comprises: obtaining, by the terminal, a second transition control parameter corresponding to the second UI; and playing, by the terminal, the second transition animation based on the second transition control parameter (i.e. an animation and/or fading (to either or both of video and audio portions of the content item) may apply to the content item player; para. [0050]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Curry. One would have been motivated to make this modification because the dynamic size-adjustable content item player may improve the user's interactions and experience with the content sharing platform.

Claim 20: Reckhow teaches the apparatus according to claim 13. Reckhow does not explicitly teach obtaining code configured to cause at least one of the at least one processor to obtain, based on detection of an instruction to return from the second UI to the first UI, a playing duration of a target multimedia currently played in the second UI; second determining code configured to cause at least one of the at least one processor to determine whether the first UI comprises the target multimedia; and setting code configured to cause at least one of the at least one processor to set, based on the first UI comprising the target multimedia, a positioning mark for the target multimedia in the first UI, and play resource content of the target multimedia in the first UI based on the playing duration of the target multimedia.
However, Curry teaches obtaining code configured to cause at least one of the at least one processor to obtain, based on detection of an instruction to return from the second UI to the first UI, a playing duration of a target multimedia currently played in the second UI; second determining code configured to cause at least one of the at least one processor to determine whether the first UI comprises (i.e. figs. 7A-7D, the user may maximize or return the mini-player 610 to its original or default content item player format. In one implementation, the user may swipe upwards 710 in the mini-player 610 to maximize the content item player. FIG. 7D illustrates the application UI 700 subsequent to the user maximizing the mini-player 610 in FIG. 7C. As shown, the application UI 700 now displays the content item player 510 in its initial original/default format, which corresponds to application UI 500 of FIG. 5A; para. [0078]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Reckhow to include the feature of Curry. One would have been motivated to make this modification because the dynamic size-adjustable content item player may improve the user's interactions and experience with the content sharing platform.

9.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Reckhow et al. (U.S. Patent Application Pub. No. US 20160334973 A1) in view of Curry et al. (U.S. Patent Application Pub. No. US 20150040009 A1) and further in view of Paul et al. (U.S. Patent Application Pub. No. US 20190200051 A1).

Claim 12: Reckhow and Curry teach the method according to claim 9. Reckhow does not explicitly teach setting, by the terminal based on the first UI not comprising the target multimedia, a positioning mark for the first multimedia in the first UI, and playing the resource content of the first multimedia in the first UI.
Paul teaches setting, by the terminal based on the first UI not comprising the target multimedia, a positioning mark for the first multimedia in the first UI, and playing the resource content of the first multimedia in the first UI (i.e. fig. 7, if the user left off watching a commercial at the tenth second, then the server computing machine may resume the playback from the tenth second of the commercial; para. [0076]).
.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lee et al. (Pub. No. US 20080250319 A1), If the media file has a position identifier associated with it, such as in a video file where the last location of viewing is stored, the step 1126 proceeds to a step 1128 where the current player position is stored so that playback may later resume from the same location..
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/TAN H TRAN/Primary Examiner, Art Unit 2173